437 F.2d 1202
Alfred J. CISNEROS, Appellant,v.A. C. CAVELL, Superintendent, State Correctional Institutionat Rockview, Centre County, Pennsylvania.
No. 18284.
United States Court of Appeals, Third Circuit.
Submitted on Briefs Sept. 25, 1970.Decided Jan. 11, 1971.

Alfred J. Cisneros, pro se.
Frank P. Lawley, Jr., David W. Rutstein, Deputy Atty. Gen., Harrisburg, Pa., for appellee.
Before KALODNER, FREEDMAN and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
A Pennsylvania court confiscated as contraband under state law $505.00 found in plaintiff's possession when he was apprehended forty minutes after he had escaped from a Pennsylvania prison.  The Superior Court of Pennsylvania affirmed, Com. v. Cisneros, 213 Pa.Super. 746, 246 A.2d 895 (1968), and the Pennsylvania Supreme Court denied allocatur.


2
In his instant civil rights action, plaintiff contends that the stated confiscation deprived him of his property in violation of Section 1983, 42 U.S.C.A. The District Court for the Middle District of Pennsylvania dismissed plaintiff's Complaint on the ground that it failed to set forth a cause of action upon which relief could be granted, and this appeal followed.


3
On review of the record we find no error.


4
Standing alone, an action for damages for the taking of personal property or for the recovery of personal property does not lie under Section 1983.  Urbano v. Calissi, 384 F.2d 909, 910-911 (3rd Cir. 1967), cert. den. 391 U.S. 925, 88 S.Ct. 1824, 20 L.Ed.2d 664 (1968); Howard v. Higgins, 379 F.2d 227, 228 (10th Cir. 1967).  To the same effect see Eisen v. Eastman, 421 F.2d 560, 566 (2d Cir. 1969).


5
The Order of the District Court dismissing the Complaint will be affirmed.